Name: 78/592/EEC: Commission Decision of 16 June 1978 setting out definitions relating to the list of characteristics for the 1979/80 survey of the structure of agricultural holdings
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-20

 Avis juridique important|31978D059278/592/EEC: Commission Decision of 16 June 1978 setting out definitions relating to the list of characteristics for the 1979/80 survey of the structure of agricultural holdings Official Journal L 195 , 20/07/1978 P. 0022 - 0027****( 1 ) OJ NO L 35 , 4 . 2 . 1978 , P . 1 . ( 2 ) OJ NO L 301 , 20 . 11 . 1975 , P . 8 . COMMISSION DECISION OF 16 JUNE 1978 SETTING OUT DEFINITIONS RELATING TO THE LIST OF CHARACTERISTICS FOR THE 1979/80 SURVEY OF THE STRUCTURE OF AGRICULTURAL HOLDINGS ( 78/592/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 218/78 OF 19 DECEMBER 1977 ON THE ORGANIZATION OF A SURVEY OF THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1979/80 ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE DEFINITIONS SET OUT IN COMMISSION DECISION 75/682/EEC OF 2 OCTOBER 1975 LAYING DOWN FOR THE PURPOSES OF A STRUCTURES SURVEY FOR 1975 AS PART OF THE PROGRAMME OF SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS THE DEFINITIONS RELATING TO THE LIST OF CHARACTERISTICS AND THE LIST OF AGRICULTURAL PRODUCTS ( 2 ), ARE , IN PRINCIPLE , TO BE RETAINED FOR THE 1979/80 SURVEY OF THE STRUCTURE OF AGRICULTURAL HOLDINGS IN ORDER TO ENSURE THE CONTINUITY OF CONCEPTS AND THE COMPARABILITY OF THE RESULTS ; WHEREAS ARTICLE 4 ( 1 ) OF REGULATION ( EEC ) NO 218/78 NEVERTHELESS PROVIDES FOR A CHANGE IN THE TREATMENT OF COMBINED CROPS TO IMPROVE RECORDING OF CERTAIN ASPECTS OF AGRICULTURAL PRODUCTION AND TO ALLOW INTER ALIA A BETTER CLASSIFICATION OF THE HOLDINGS CONCERNED ; WHEREAS A LIMITED NUMBER OF OTHER CHANGES AND ADDITIONS HAVE BECOME NECESSARY TO ENABLE ACCOUNT TO BE TAKEN IN PARTICULAR OF THE NEW LIST OF CHARACTERISTICS ; WHEREAS PURSUANT TO ARTICLE 5 OF REGULATION ( EEC ) NO 218/78 THE DEFINITIONS RELATING TO THE CHARACTERISTICS LISTED IN THE ANNEX TO THAT REGULATION AND TO THE REGIONS AND DISTRICTS REFERRED TO IN ARTICLE 8 OF THAT REGULATION ARE TO BE DETERMINED ACCORDING TO THE PROCEDURE SET OUT IN ARTICLE 12 OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL CARRY OUT A SURVEY OF THE CHARACTERISTICS LISTED IN THE ANNEX TO REGULATION ( EEC ) NO 218/78 IN ACCORDANCE WITH THE DEFINITIONS AND EXPLANATIONS SET OUT IN DECISION 75/682/EEC . 2 . THE DEFINITIONS AND EXPLANATIONS RELATING TO THE LIST OF CHARACTERISTICS FOR THE 1979/80 SURVEY OF THE STRUCTURE OF AGRICULTURAL HOLDINGS , REPLACING OR SUPPLEMENTING THE DEFINITIONS AND EXPLANATIONS LAID DOWN IN DECISION 75/682/EEC , ARE SET OUT IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JUNE 1978 . FOR THE COMMISSION FRANCOIS-XAVIER ORTOLI VICE-PRESIDENT **** ( 1 ) THE REFERENCE NUMBERS USED IN THIS ANNEX REFER TO THE LIST OF CHARACTERISTICS SET OUT IN THE ANNEX TO REGULATION ( EEC ) NO 218/78 ON THE ORGANIZATION OF THE 1979/80 STRUCTURE SURVEY , AND DO NOT NECESSARILY CORRESPOND TO THE REFERENCE NUMBERS USED IN THE DEFINITIONS OF THE 1975 STRUCTURE SURVEY ( DECISION 75/682/EEC ). ( 1 ) THE MAIN CROP WHERE DURING ONE HARVEST YEAR SEVERAL CROPS ARE GROWN IN SUCCESSION ON AN AREA IS THE CROP THE PRODUCTION OF WHICH HAS THE HIGHEST VALUE . IF THE VALUE OF PRODUCTION DOES NOT DETERMINE WHICH IS THE MAIN CROP , THEN THE MAIN CROP IS TAKEN AS THE ONE WHICH OCCUPIES THE GROUND FOR THE LONGEST TIME . ( 1 ) OJ NO L 99 , 5 . 5 . 1970 , P . 20 . ANNEX DEFINITIONS AND EXPLANATIONS REGARDING THE 1979/80 AGRICULTURAL STRUCTURE SURVEY REPLACING OR SUPPLEMENTING THE DEFINITIONS AND EXPLANATIONS GIVEN IN DECISION 75/682/EEC ( 1 ) A . GEOGRAPHICAL SITUATION OF THE HOLDING REGION FOR THE PURPOSE OF THIS SURVEY THE REGIONS ARE MADE UP AS FOLLOWS : // // BELGIUM : // CONSTITUTES A SINGLE REGION ; // // DENMARK : // CONSTITUTES A SINGLE REGION ; // // GERMANY : // HAMBURG , BREMEN , BERLIN , CONSTITUTE A SINGLE REGION ; EIGHT ' BUNDESLAENDER ' ; // // FRANCE : // THE 22 PROGRAMME REGIONS ; // // IRELAND : // CONSTITUTES A SINGLE REGION ; // // ITALY : // THE 21 REGIONS ; // // LUXEMBOURG : // CONSTITUTES A SINGLE REGION ; // // NETHERLANDS : // CONSTITUTES A SINGLE REGION ; // // UNITED KINGDOM : // THE SEVEN REGIONS OF THE MINISTRY OF AGRICULTURE IN ENGLAND , WALES , SCOTLAND AND NORTHERN IRELAND . // A/01 DISTRICT I . UNITED KINGDOM TO READ : ENGLAND AND WALES : 17 COUNTIES OR GROUPS OF COUNTIES : CUMBRIA ; NORTHUMBERLAND , TYNE AND WEAR , DURHAM , PART OF NORTH YORKS ., CLEVELAND ; LANCS ., MERSEYSIDE , GREATER MANCHESTER ; NORTH , WEST AND SOUTH YORKS ., HUMBERSIDE ; LINCS .; NOTTS ., NORTHANTS ., LEICS ., DERBY .; CHESHIRE , STAFFS . AND SALOP ; WAR ., HEREFORD AND WORCESTER , WEST MIDLANDS ; NORFOLK AND SUFFOLK ; GREATER LONDON ( PART ), ESSEX , HERTS ., BEDS ., CAMBS .; GREATER LONDON ( PART ), KENT , EAST AND WEST SUSSEX , SURREY ; HANTS , ISLE OF WIGHT , BUCKS ., BERKS . AND OXON .; DEVON , CORNWALL , ISLES OF SCILLY ; SOMERSET AND DORSET ; GLOS ., WILTS ., AVON ; CLWYD , GWYNEDD , POWYS ; GWENT , THE GLAMORGANS , DYFED . SCOTLAND : FOUR AGRICULTURAL REGIONS . NORTHERN IRELAND : SIX COUNTIES . A/02 LESS-FAVOURED AREAS TOKEN ENTRY D TO H LAND USE TO READ : ' I . THE AGRICULTURAL AREA UTILIZED COMPRISES THE AREAS FOR HARVEST IN A SINGLE YEAR : 1979 OR 1980 . II . FOR THE BREAKDOWN OF LAND USE BY AREA FARMED EACH AREA IS LISTED ONLY ONCE , THE TOTAL AREA OF THE HOLDING IS GIVEN BY ADDING TOGETHER THE AREAS UNDER D TO H . PERMANENT CROPS AND CROPS LASTING SEVERAL YEARS ( E.G . ASPARAGUS , STRAWBERRIES OR BUSHES ), NOT YET IN PRODUCTION , ARE INCLUDED . CULTIVATED MUSHROOMS ARE EXCLUDED . IN THE CASE OF COMBINED CROPS ON ARABLE LAND , COMBINED PERMANENT CROPS OR CROPS ON ARABLE LAND COMBINED WITH PERMANENT CROPS , THE AGRICULTURAL AREA UTILIZED IS ALLOCATED AMONG THE CROPS PRO RATA TO THE USE OF THE GROUND BY THE CROPS CONCERNED . AREAS OF AGRICULTURE COMBINED WITH WOODLAND ARE SIMILARLY SPLIT UP . THIS PRINCIPLE DOES NOT APPLY TO MIXED CROPS , ( THESE ARE CROPS GROWN AND HARVESTED TOGETHER ON THE SAME GROUND E.G . MIXED CORN ); OR TO SUCCESSIVE CROPS ( E.G . BARLEY UNDER-SOWN WITH CLOVER FOR LATER HARVESTING ). IN THE CASE OF COMBINED CROPS , IF ONE CROP HAS NO SIGNIFICANCE FOR THE HOLDING , IT IS IGNORED IN THE BREAKDOWN OF THE AREAS . IN THE CASE OF SUCCESSIVE CROPS THE AREA OF EACH SUCCESSIVE CROP IS NOT CALCULATED . THE AREA IS ALLOCATED TO ONE CROP TAKEN AS THE MAIN CROP ( 1 ). D/11 SUGAR BEET ( EXCLUDING SEED ) INSERT : ' II . IN THE UNITED KINGDOM SEED IS INCLUDED . ' D/12 FORAGE ROOTS AND TUBERS ( EXCLUDING SEED ) INSERT : ' II . IN THE UNITED KINGDOM SEED IS INCLUDED . ' D/13 INDUSTRIAL PLANTS ( INCLUDING SEEDS FOR HERBACEOUS OLEAGINOUS PLANTS ; EXCLUDING SEEDS FOR TEXTILE PLANTS , HOPS , TOBACCO AND OTHER INDUSTRIAL PLANTS ) INSERT : ' II . IN THE UNITED KINGDOM SEED FOR TEXTILE PLANTS , HOPS AND TOBACCO IS INCLUDED . ' D/14,15 FRESH VEGETABLES , MELONS AND STRAWBERRIES TO READ : ' I . 011.6 FRESH VEGETABLES ; 011.76 STRAWBERRIES . II . THE FOLLOWING ARE EXCLUDED : - CULTIVATED MUSHROOMS ( I/02 ); - STRAWBERRIES IN IRELAND ( G/01 ). ' D/18 FORAGE PLANTS TO READ : ' I . ALL GREEN FORAGE CROPS GROWN IN THE CROP ROTATION AND WHICH OCCUPY THE SAME LAND FOR LESS THAN FIVE YEARS ( ANNUAL OR MULTIANNUAL FEED CROPS ). II . CEREALS AND INDUSTRIAL PLANTS HARVESTED AND/OR CONSUMED GREEN ARE INCLUDED . FODDER ROOTS AND BRASSICAS ( D/12 ) ARE EXCLUDED . D/18/A TEMPORARY GRASS I . PASTURE , LASTING AT LEAST ONE CROP YEAR AND LESS THAN FIVE YEARS , SOWN WITH GRASS OR GRASS MIXTURES . D/18/B OTHER I . OTHER PREDOMINANTLY ANNUAL FODDER CROPS ( E.G . VETCHES , FODDER MAIZE , CEREALS HARVESTED AND/OR CONSUMED GREEN , LUCERNE ). ' D/19 ARABLE LAND SEEDS OR SEEDLINGS ( EXCLUDING CEREALS , DRIED VEGETABLES , POTATOES AND OILSEED PLANTS ) INSERT : ' II . THIS INCLUDES GREEN FORAGE SEEDS ( EXCEPT FOR FRANCE WHERE THEY ARE INCLUDED UNDER THE HEADING OF THE CROP CONCERNED ). FOR THE UNITED KINGDOM AREAS OF SEED CROPS ( EXCEPT GRASS AND CLOVER ) ARE INCLUDED UNDER THE HEADING OF THE CROP CONCERNED . ' E . KITCHEN GARDENS UNDER II . INSERT : ' 3 . KITCHEN GARDENS IN THE UNITED KINGDOM AND DENMARK ( H/03 ). ' F/01 PASTURE AND MEADOW , EXCLUDING ROUGH GRAZING I . LAND OTHER THAN ROUGH GRAZING , NOT INCLUDED IN THE CROP ROTATION SYSTEM , USED FOR THE PERMANENT PRODUCTION ( FIVE YEARS OR LONGER ) OF GREEN FORAGE CROPS , WHETHER SOWN OR SELF-SEEDED . II . THE FOLLOWING ARE EXCLUDED : - ROUGH GRAZING , WHETHER USED INTERMITTENTLY OR PERMANENTLY ( F/02 ); - NON-USED PASTURE AND HILL OR MOUNTAIN GRAZING ( H/01 ). F/02 ROUGH GRAZING I . PASTURE , USUALLY ON HILLY LAND , UNIMPROVED BY FERTILIZER , CULTIVATION , RESEEDING OR DRAINAGE . II . THIS CAN INCLUDE : STONY GROUND , HEATH , MOORLAND AND ' DEER FORESTS ' IN SCOTLAND . ROUGH GRAZING NOT IN USE ARE EXCLUDED ( H/01 ). G/01 FRUIT AND BERRY PLANTATIONS UNDER II . INSERT : ' IN IRELAND STRAWBERRIES ARE INCLUDED . ' G/04/A VINEYARDS , OF WHICH NORMALLY PRODUCING : QUALITY WINE I . CROPS OF WINE GRAPE VARIETIES NORMALLY GROWN FOR THE PRODUCTION OF QUALITY WINES PRODUCED IN SPECIFIC REGIONS ( QUALITY WINES PSR ) WHICH COMPLY WITH THE REQUIREMENTS OF COUNCIL REGULATION ( EEC ) NO 817/70 OF 28 APRIL 1970 ( 1 ) AND THE REQUIREMENTS LAID DOWN IN IMPLEMENTATION OF THIS REGULATION , AND LAID DOWN BY NATIONAL REGULATIONS . G/04/B VINEYARDS , OF WHICH NORMALLY PRODUCING : OTHER WINES I . CROPS OF WINE GRAPE VARIETIES GROWN FOR THE PRODUCTION OF WINES OTHER THAN QUALITY WINES PSR . G/05 NURSERIES UNDER I/C ORNAMENTAL NURSERIES , INSERT : ' TREES AND BUSHES FOR PLANTING IN GARDENS , PARKS , AT THE ROADSIDE AND ON EMBANKMENTS , E.G . HEDGEROW PLANTS , ROSE TREES AND OTHER ORNAMENTAL BUSHES , ORNAMENTAL CONIFERS , INCLUDING IN ALL CASES THEIR STOCKS AND YOUNG SEEDLINGS . ' H/02 WOODLAND UNDER II REPLACE THE FIRST SENTENCE BY : ' WHERE AGRICULTURAL CROPS ARE COMBINED WITH WOODLAND THE AREA IS SPLIT PRO RATA TO THE USE OF THE GROUND . ' UNDER II DELETE : ' EXCEPT FOR BELGIUM , WHERE THEY ARE INCLUDED UNDER H/05 ' ( IN 1975 H/05 REFERRED TO ' NURSERIES ' , NOW G/05 ). I/01 SUCCESSIVE SECONDARY NON-FODDER CROPS ( EXCLUDING MARKET GARDEN CROPS AND CROPS UNDER GLASS ). I . CROPS FOR SALE SOWN BEFORE OR AFTER THE MAIN CROP AND HARVESTED DURING THE 12-MONTH REFERENCE PERIOD . II . THE FOLLOWING ARE EXCLUDED : - HORTICULTURAL CROPS , CROPS UNDER GLASS AND KITCHEN GARDENS ; - INTERMEDIATE CROPS TO BE HARVESTED GREEN ( FORAGE ) OR TO BE PLOUGHED UNDER ( GREEN MANURE ). I/02 MUSHROOMS I . CULTIVATED MUSHROMS GROWN IN BUILDINGS WHICH HAVE BEEN SPECIALLY ERECTED OR ADAPTED FOR GROWING MUSHROOMS , AS WELL AS IN UNDERGROUND PREMISES , CAVES AND CELLARS . II . THE SURVEY MUST RECORD THE AREA OF THE BEDS AVAILABLE FOR GROWING CROPS WHICH ARE OR WILL BE FILLED WITH COMPOST AT LEAST ONCE DURING THE 12-MONTH REFERENCE PERIOD . IF THIS IS DONE MORE THAN ONCE THE AREA IS STILL COUNTED ONCE ONLY . IN FRANCE THE PRODUCTION IS RECORDED AND CONVERTED INTO BED AREAS . IN THE NETHERLANDS PRODUCTION IN CAVES IS EXCLUDED . I/03 IRRIGATED AREA II . THIS IS TAKEN TO MEAN THE AREA NORMALLY IRRIGATED . IN DENMARK HOWEVER IT MEANS THE AREA WHICH CAN BE IRRIGATED BY EQUIPMENT AVAILABLE TO THE HOLDING . J/09/A EWES I . FEMALE SHEEP WHICH HAVE LAMBED . II . INCLUDING : - EWE LAMBS FOR BREEDING ( EXCEPT IN ITALY ); - CULL EWES . J/14 TABLE FOWL INSERT UNDER II : ' INCLUDING BREEDING COCKS IN FRANCE AND GERMANY . INCLUDING CHICKS IN THE NETHERLANDS . ' J/15 LAYING HENS INSERT UNDER II : ' " LAYING HENS " INCLUDES ALL HENS WHICH HAVE STARTED TO LAY , WHETHER THE EGGS ARE FOR CONSUMPTION OR FOR BREEDING . INCLUDES BREEDING COCKS OTHER THAN IN FRANCE AND GERMANY ( J/14 ). INCLUDES CHICKS IN THE NETHERLANDS . ' J/17 OTHER LIVESTOCK TOKEN ENTRY . K/01 FOUR-WHEELED TRACTORS , TRACK-LAYING TRACTORS , TOOL CARRIERS INSERT UNDER II : ' 1 KW Ã APPROXIMATELY 1.36 HP . ' K/07 MILKING EQUIPMENT ( FIXED OR MOVABLE ) DELETE II . K/08 SEPARATE MILKING PARLOUR I . MODERN MILKING INSTALLATIONS TO WHICH THE COWS COME TO BE MILKED IN BATCHES . II . THE COWS COME TO THE INSTALLATION SPECIFICALLY TO BE MILKED . COWSHEDS WHERE THE COWS ARE NORMALLY KEPT AS WELL AS BEING MILKED ARE EXCLUDED . THE FOLLOWING TYPES OF MILKING PARLOUR ARE INCLUDED : - CAROUSEL ; - ABREAST ( E.G . 2 BY 2 STALLS ); - TANDEM ( E.G . 2 BY 2 STALLS ); - HERRINGBONE ( E.G . 2 BY 6 STALLS ); - DIAMOND ( E.G . 4 BY 6 STALLS ). K/08/A SEPARATE MILKING PARLOUR , FULLY AUTOMATED I . PARLOURS WHERE THE ENTRY AND EXIT OF THE COWS IS CONTROLLED AUTOMATICALLY AND/OR THE MILKING EQUIPMENT IS DISCONNECTED AUTOMATICALLY WHEN THE FLOW OF MILK IS REDUCED SIGNIFICANTLY . II . THIS TYPE OF INSTALLATION CAN ACCOMMODATE AT LEAST 50 COWS PER HOUR . L/07-09 OTHER GAINFUL ACTIVITY THE DEFINITION FOR N/01 OF THE 1975 SURVEY APPLIES MUTATIS MUTANDIS . L/07-09 MAJOR/SUBSIDIARY ACTIVITY MAJOR ACTIVITY I . ACTIVITY DECLARED BY THE RESPONDENT AS BEING HIS MAIN ACTIVITY . II . NORMALLY AN ACTIVITY WHICH OCCUPIES MORE TIME THAN THAT RELATING TO THE AGRICULTURAL WORK DONE FOR THE AGRICULTURAL HOLDING UNDER SURVEY . SUBSIDIARY ACTIVITY I . ANY OTHER ACTIVITY OF A RESPONDENT WHO DECLARES THE AGRICULTURAL ACTIVITY OF THE HOLDING UNDER SURVEY TO BE HIS MAIN ACTIVITY . II . NORMALLY AN ACTIVITY WHICH OCCUPIES LESS TIME THAN THAT RELATING TO THE AGRICULTURAL WORK DONE FOR THE AGRICULTURAL HOLDING UNDER SURVEY .